



COURT OF APPEAL FOR ONTARIO

CITATION:
    D'Amato v. Kovachis, 2013 ONCA 603

DATE: 20131008

DOCKET: C56228

Laskin, Rosenberg and Pepall JJ.A.

BETWEEN

Carlo DAmato

Appellant

and

Carole Bertrand Kovachis

Respondent

Peter Chmiel, for the appellant

Julie Stanchieri, for the respondent

Heard and released orally: September 20, 2013

On appeal from the judgment of Justice Lorna-Lee Snowie
    of the Superior Court of Justice, dated October 10, 2012.

ENDORSEMENT

[1]

In our view the order sought to be appealed is interlocutory.
    Accordingly, the appeal is quashed for lack of jurisdiction. There shall be no
    order for costs.

J.I. Laskin J.A.

M. Rosenberg J.A.

S.E. Pepall J.A.


